 

§§ § §§ §§ §§.§`-§ 'M“`§“
7 n m Pag§lofl §

JAN § 2§§ §
UNITED STATES DISTRICT COURT CLEHK US mg mm COURT §

SOUTI-IERN DISTRICT OF CALIFORNIA §SUTHERN Dl_ ralcr oF catl§€;r§j§ j

.........»

AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) w--»-»-=¢-'""‘ ““'""" '

 

 

 

 

 

w \ ......
United States of America JUDGMENT IN A CRIMML CASE
Vl (For Offenses Committed On or After November l, 1987)

Santos Alfonso Barahona-Palacios Case Number: 3519'mj'20057'MSB

Brian P Funk

Defendam ’.s' At!omey

REGISTRATION NO. 82120298

THE DEFENDANT:
pleaded guilty to count(s) 1 Of COmplaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

'I`itle & Section Nature of Offense Count Number(s)
8:1325 (a)(2) lLLEGAL ENTRY (Misdemeanor) 1

|:l The defendant has been found not guilty on count(s)
l:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMEN'I`
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED Fine: WAIVED
|X| Court recommends USMS, ICE or.DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS OR_DERED that the defendant shall`notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, January 9, 2019
Date of Imposition of Sentence

<§§@

HoNoMBLE L§NDA LoPEZ
UNITED sTATEs MAGISTRATE JUDGE

3:19-mj-20057-MSB

 

